Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email following an interview with Charles Ho on 3/9/2022.

The application has been amended as follows: 
//Begin Amendment
	In Claims 2 and 8:
	Add “a” before “negative identifier”.

	In the preamble of Claims 2-6 and 8-19:
	Replace “a storage system page” with “the storage system page”.

	In Claim 13:
non-transitory” before “computer readable storage medium”.
	Replace “is achieved” with “is performed”.
//End Amendment

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
[CLM 7]
Various modules. See below.

[CLM 10]
Various units. See below.

[CLM 8-9, 11-12]
Additional functional limitations for modules/units introduced in one of the above claims.

[SPEC, P27] states:
“Those of ordinary skill in the art will appreciate that all or some of the steps in the method and functional modules/units in the system and device disclosed above may be implemented as software, firmware, hardware, and suitable combinations thereof. In a hardware implementation, the division between functional modules/units mentioned in the above description does not necessarily correspond to the division of physical components. For example, one physical component may have multiple functions, or one single function or step may be performed cooperatively by several physical components. Some or all of the components may be implemented as software executed by a processor, such as a digital signal processor or microprocessor, or as hardware, or as an integrated circuit, such as an application specific integrated circuit. Such software may be distributed on a computer readable medium, which may include a computer storage medium (or non-transitory medium) and a communication medium (or transitory medium). As is well known to those of ordinary skill in the art, the term computer storage medium includes volatile and nonvolatile, removable and non-removable 

	Hence, the various modules and units recited in claims 7-12 and 17-19 may be construed as hardware such as a processor, software, or a combination thereof. In order to support computer-implemented functional claim limitations, it is necessary to disclose sufficient algorithms to perform the claimed functions to transform a general purpose computer into a special purpose computer. See MPEP 2181. General functions such as receiving, storing, or processing data may not require express support.

	The specification provides support for algorithms to perform the claimed functions at:
CLM 7-9, 12, 17-19
Obtaining module
[P18] obtaining point quantity and dirty data distribution, e.g. receiving data;
may derive point quantity from page capacity and point capacity;
[P19] example computation of dividing page capacity by the point capacity to generate point quantity
Dirty data distribution indicate which points are dirty
Bitmap
creating module
[P19]: bitmap based on page size and point capacity 
Bitmap definition; meaning of each bit
[P20]: allocating a bitmap with a fixed capacity
Capacity may be page capacity divided by storage point


creating module
[P20]: each segment corresponds to a dirty data segment in page
Each extended segment is associated with an offset and length
Offset and Length identify the location of the segment in the page
Sample segment offset and length
[P14-15]: Merging segments
Cost obtaining
module
[P21]: compute costs for indexing via bitmap vs segments
Example computation using assumed values
Indexing module
[P21]: compare costs and determine lower cost indexing method
Example selection of selecting bitmap or segment indexing

 	
CLM 10 further recites:
First obtaining unit
Second obtaining unit
 
Indexing unit
[P24]: Query costs for bitmap and segments
Total cost for indexing using bitmap
Total cost for using segments
Index using first or second means based on total cost

	CLM 11 further recites:
Second obtaining unit with use of preset formula for cost
[P25-26]: formula and example


	See also [DRW, Figs. 1-6].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the cited prior art of record appears to teach or suggest, in combination with the other recited features:
	1. A method for indexing dirty data in a storage system page, comprising:
obtaining a point quantity of storage points in a target storage page in the storage system, and obtaining dirty data distribution information of the dirty data in each storage point in the target storage page;
creating a bitmap on the basis of the point quantity and the dirty data distribution information;
creating a set of extended segments on the basis of the dirty data distribution information, and obtaining the number of current extended segments and a segment capacity of a extended segment in the set of extended segments;
obtaining, according to the point quantity, a first storage cost for indexing the dirty data using the bitmap in the target storage page;
obtaining, according to the number of the current extended segments and the segment capacity, a second storage cost for indexing the dirty data using the extended segments in the target storage page; and
determining, according to the first storage cost and the second storage cost, whether to index the dirty data in the target storage page by means of the bitmap or the extended segments.

	The closest prior art of record discloses:

Tracking of dirty data in a storage system using a bitmap
	Ito US 2006/0123200 discloses a dirty data bitmap for managing the presence of dirty data in a page, where each bit corresponds to a block [CLM 14], and where writes of multiple areas may be merged for continuous write.

Tracking dirty portions of pages
	Harvey US 9,053,027 discloses a table storing state information indicating that sectors within a cache page are dirty [C16, L34-44].

Hence, it appears that a practice of tracking dirty data within a page, whether by use of a bitmap or by storage units smaller than a page, e.g. sectors, was known.
However, none of the cited prior art of record appear to teach or suggest at least creating, using dirty data distribution information, both a bitmap and a set of extended segments for a page, obtaining storage costs for indexing dirty data in the page using (1) the bitmap and (2) the extended segments, and determining whether to index dirty data using the bitmap or the set of extended segments.
Accordingly, claim 1 is allowed. Claims 2-19 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136